DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fair et al. (US 7,752,395) (hereafter Fair), in view of Wang et al. (US 2005/0027941) (hereafter Wang).
As per claims 1 and 17, Fair teaches an apparatus, comprising: 
a memory, wherein: 
the memory includes a first type of memory and a second type of memory (col. 1, lines 45-50 RAM for main cache, col. 2, lines 5-15, SSD for victim cache and col. 3, lines 40-45 volumes); and 
the first type of memory includes a plurality of first in, first out (FIFO) buffers (col. 5, lines 32-50), wherein one of the plurality of FIFO buffers includes subsets of data whose corresponding addresses have not been accessed during program operations performed on the memory subsequent to the subsets being written to the first type of memory (col. 5, lines 20-30 describing the buffer (i.e. the block) not being accessed); and a controller configured to: 
identify, using the FIFO buffers, subsets of data stored in the first type of memory to relocate to the second type of memory based, at least in part, on: 
a frequency at which addresses corresponding to the subsets of data stored in the first type of memory have been accessed during program operations performed on the memory (col. 5, lines 42-52); and 
the subset of the data having been previously removed from one of the plurality of FIFO buffers (col. 5, lines 41-51) that includes the subsets of data whose corresponding addresses have not been accessed during program operations on the memory subsequent to the subsets of data being written to the first type of memory (col. 5, lines 20-30 describing the buffer (i.e. the block) not being accessed; also inherently the moment after data is written to the first type of memory there is at least a finite amount of time where the data is not accessed – see Applicant’s specification describing how “accessed” is only for a finite amount of time); and
initiate a relocation of the identified subsets of data from the first type of memory to the second type of memory (col. 5, lines 42-52; see col. 5, lines 5-15).
Fair does not explicitly teach wherein subsets of data that have been relocated from the second type of memory to the first type of memory.
However, Wang teaches wherein subsets of data that have been relocated from the second type of memory to the first type of memory ([0035]).
It would have been obvious before the effective filing date of the claimed invention to have combined the relocation described in Wang with the storing of data described by Fair because prefetching the data from a more distant cache memory into a closer cache memory results in a decreased load latency for data accesses ([0035]).
As per claim 2, Fair teaches wherein the controller is configured to identify the subset of data based on a position of the subset of data in the FIFO buffer (co. 5, lines 42-52, identified as LRU).
As per claim 4, Fair teaches wherein the identified subset of data is an oldest subset of data in the FIFO buffer (col. 5, lines 32-42).
As per claim 6, Fair teaches wherein the address corresponding to the subset of data has been accessed least frequently during the program operations (col. 5, lines 32-52).
	As per claim 19, Fair teaches wherein the plurality of FIFO buffers include: a second FIFO buffer that includes subsets of data stored in the first type of memory whose corresponding addresses have been accessed once during program operations performed on the memory (col. 5, lines 42-52 wherein the higher priority queues include blocks accessed at least once); a third FIFO buffer that includes subsets of data stored in the first type of memory whose corresponding addresses have been accessed twice during program operations performed on the memory (col. 5, lines 42-52 wherein the higher priority queues include blocks accessed at least twice since in order to be moved to higher level queues); and a fourth FIFO buffer that includes subsets of data stored in the first type of memory whose corresponding addresses have been accessed three or more times during program operations performed on the memory (col. 5, lines 42-52).
As per claim 20, Fair teaches wherein the identified subsets of data include: subsets of data whose corresponding addresses have not been accessed during program operations performed on the memory subsequent to the subsets of data being relocated; and subsets of data whose corresponding addresses have been accessed once during program operations performed on the memory (col. 5, lines 42-52).
Response to Arguments
In light of Applicant’s amendments, the 35 USC 112 rejection has been withdrawn.
With respect to the prior art rejection, the rejection of claims 1-2, 4, 6, 17 and 19-20 have been updated to take Applicant’s amendments into consideration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139